Citation Nr: 1416953	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-45 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

3.  Entitlement to service connection for an eye disability, to include diabetic retinopathy, as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from November 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of a higher evaluation for posttraumatic stress disorder (PTSD) and entitlement to a total disability evaluation based on individual unemployability were raised by the record in December 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran seeks service connection for diabetic retinopathy.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Veteran has been diagnosed with other eye disabilities that may be associated with the Veteran's diabetes.  Therefore, the issue was recharacterized above as service connection for eye disability, to include diabetic retinopathy, as secondary to service-connected diabetes mellitus.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1967 to September 1969.

2.	In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues of service connection for peripheral neuropathy was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of peripheral neuropathy of the upper extremities by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of peripheral neuropathy of the lower extremities by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The RO adjudicated the issue of peripheral neuropathy as two separate issues, one for the upper extremities and one for the lower extremities.  The Veteran has withdrawn the appeal for entitlement to service connection for peripheral neuropathy in general.  Accordingly, the Board does not have jurisdiction to review the appeal as to entitlement to service connection for upper extremities or lower extremities, and they are dismissed.
ORDER

The appeal as to the issue of service connection for peripheral neuropathy for the bilateral upper extremities is dismissed.

The appeal as to the issue of service connection for peripheral neuropathy for the bilateral lower extremities is dismissed.


REMAND

The Veteran was afforded a VA examination in October 2010 for determination as to whether he had retinopathy and if so whether it was related to his diabetes mellitus.  The examiner diagnosed the Veteran with both angle closure glaucoma and retinal neovascularization.  The examiner provided an opinion that diabetes does not cause angle closure glaucoma.  The examiner did not provide an opinion as to whether his diabetes mellitus aggravates it.  In addition, the examiner noted that it was possible that the Veteran's diabetes played some role in the left eye neovascularization, but concluded that based on the available medical record, the examiner could not resolve this issue without resort to mere speculation.  

For these reasons, the Board finds that an opinion should be obtained as to whether any of the Veteran's current eye disabilities are related to his military service or caused or aggravated by his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any additional medical records, not already of record, that are relevant to his claim, including any relevant treatment records pertaining to his eye treatment.  Request that the Veteran complete and return any necessary authorization forms.

If, records are unable to be secured after making reasonable efforts to obtain them, notify the Veteran and (a) identify the specific records that unable to be obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  Obtain all recent VA treatment record from September 2010 to the present.

3.  After the above development has been completed, return the claims file to the provider who conducted the October 2010 examination, if available, for an addendum addressing the nature and etiology of the Veteran's claimed eye disorders.  The examiner should review the file and his examination report.  

Upon completion of that review, the examiner must provide opinions as to the following:

a. whether it is at least as likely as not (i.e., probability of 50 percent) that eye disabilities, including glaucoma and retinal neovascularization, are related to any disease or injury in service.

b.  whether it is at least as likely as not (i.e., probability of 50 percent) that eye disabilities, including glaucoma and retinal neovascularization, were caused by the service-connected diabetes mellitus.

c.  whether it is at least as likely as not (i.e., probability of 50 percent) that eye disabilities, including glaucoma and retinal neovascularization, were aggravated by the service-connected diabetes mellitus.  Note that aggravation means a permanent worsening beyond the natural progression.

d.  whether it is at least as likely as not (i.e., probability of 50 percent) that retinal ischemia or retinal neovascularization are caused or aggravated by his service-connected diabetes mellitus.

If the examiner is unavailable or feels that another examination is necessary in order to provide the requested opinions, then an examination should be scheduled.  

The examiner must explain the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions without resorting to speculation, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)

4.  After the opinion has been obtained, review the reports to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


